—Appeal by the defendant from a judgment of the County Court, Westchester County (Cirigliano, J.), rendered May 16, 1997, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in third degree, and unlawful possession of marihuana, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress physical evidence and identification testimony.
Ordered that the judgment is affirmed.
On September 21, 1995, police officers saw the defendant *401hand cocaine to another person in exchange for money. After the officers apprehended the buyer and recovered the cocaine from him, they arrested the defendant.
The defendant contends that his arrest was unlawful since it was the product of the illegal arrest of the buyer. This contention is unpreserved for appellate review, since the defendant never raised this issue at the suppression hearing (see, CPL 470.05 [2]; People v Cea, 237 AD2d 617). In any event, the defendant correctly conceded that he lacked standing to raise an issue as to the violation of the buyer’s right to be free from unreasonable searches and seizures (see, People v Henley, 53 NY2d 403, 407; People v Aguirre, 220 AD2d 438; People v Irby, 162 AD2d 714, 715).
Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Joy and Krausman, JJ., concur.